Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Krohmer (US20080237418A1).
Regarding claim 1, Krohmer teaches an apparatus for use with a clamp, said apparatus (bench block 10, figure 1) comprising: an elongate body (housing 12, figure 1) having a right side, a left side, a top side and a bottom side (see annotated figures 5.1 and 7.1 directly below); a protruding member, said protruding member being located on an upper surface of said elongate body (see annotated figure 10.1 below) and configured to be coupled to a first portion of a clamp (see figure 3, paragraphs 0019-0020); an upright member, said upright member located on said upper surface of said elongate body (see annotated figure 10 below) and configured to house a second portion of said clamp (see figure 3, paragraphs 0019-0020); a plurality of openings, said plurality of openings being located on said upper surface of said elongate body (see annotated figure 10.1 below) and wherein each of said plurality of openings is configured to receive a fastening element (para. 0018); wherein each of said right side, left side, top side and bottom side has at least one curved portion and at least one noncurved portion (see annotated figure 10.1 below); and wherein said top side (see annotated figure 10.1) and said bottom side has at least one indent (see annotated figure 5 below).


    PNG
    media_image1.png
    768
    790
    media_image1.png
    Greyscale

Annotated Figure 5.1

    PNG
    media_image2.png
    779
    738
    media_image2.png
    Greyscale

Annotated Figure 7.1 

    PNG
    media_image3.png
    641
    504
    media_image3.png
    Greyscale

Annotated Figure 10.1
Regarding claim 2, Krohmer teaches wherein said protruding member is located on an outer periphery of said upper surface of said elongate body (see annotated figure 10.1 above).
(see annotated figure 10.1 above).
Regarding claim 4, Krohmer teaches wherein said protruding member has an aperture on a top surface of said protruding member (see annotated figure 10.1 above).
Regarding claim 5, Krohmer teaches wherein said top surface of said protruding member is square-shaped (see annotated figure 10.1 above).
Regarding claim 6, Krohmer teaches wherein said protruding member has a curved side (see annotated figure 10.1 above).
Regarding claim 7, Krohmer teaches wherein a right side of said protruding member is flush with a portion of said right side of said elongate body (see annotated figures 7.1 and 10.1 above).
Regarding claim 8, Krohmer teaches wherein said upright member has a plurality of segments (see annotated figures 10.1 above and 10.2 below).
Regarding claim 9, Krohmer teaches wherein said plurality of segments is 3 segments (see annotated figures 10.1 above and 10.2 below).

    PNG
    media_image4.png
    621
    538
    media_image4.png
    Greyscale

Annotated Figure 10.2
Regarding claim 10, Krohmer teaches wherein said upright member is located on an outer periphery of said upper surface of said elongate body (see annotated figure 10.1 above).
	Regarding claim 11, Krohmer teaches wherein at least one side of said upright member is flush with a portion of said left side of said elongate body (see annotated figures 7.1 and 10.1 above).
	Regarding claim 12, Krohmer teaches wherein said plurality of openings is 4 openings (see annotated figures 7.1 and 10.1 above).
	Regarding claim 13, Krohmer teaches wherein each of said plurality of openings is located on one of a plurality of protrusions of said upper surface of said elongate body (see annotated figures 7.1 and 10.1 above).
	Regarding claim 14, Krohmer teaches an apparatus for use with a clamp, said apparatus (bench block 10, figure 1) comprising:
an elongate body (housing 12, figure 1) having a right side, a left side, a top side and a bottom side (see annotated figures 5.1 and 7.1 directly above);
a protruding member, said protruding member being located on an upper surface of said elongate body (see annotated figure 10.1 above) and configured to be coupled to a first portion of a clamp (see figure 3, paragraphs 0019-0020); 
an upright member, said upright member located on said upper surface of said elongate
body (see annotated figure 10.1 above) and configured to house a second portion of said clamp (see figure 3, paragraphs 0019-0020);
a plurality of openings, said plurality of openings being located on said upper surface of
(see annotated figure 10.1 above) and wherein each of said plurality of openings is configured to receive a fastening element (para. 0018);
wherein each of said right side, left side, top side and bottom side has at least one curved portion and at least one noncurved portion (see annotated figure 10.1 above);
wherein said top side (see annotated figure 10.1) and said bottom side has at least one indent (see annotated figure 5.1 above);
wherein said protruding member is located on an outer periphery of said upper surface of said elongate body (see annotated figure 10.1 above);
wherein said protruding member is located on a middle portion of said outer periphery of said upper surface of said elongate body (see annotated figure 10.1 above);
wherein said protruding member has an aperture on a top surface of said protruding
member (see annotated figure 10.1 above);
wherein said top surface of said protruding member is square-shaped (see annotated figure 10.1 above);
wherein said protruding member has a curved side (see annotated figure 10.1 above).;
wherein a right side of said protruding member is flush with a portion of said right side of said elongate body (see annotated figures 7.1 and 10.1 above);
wherein said upright member has a plurality of segments (see annotated figures 10.1 above and 10.2 above);
(see annotated figures 10.1 above and 10.2 above);
wherein said upright member is located on an outer periphery of said upper surface of
said elongate body (see annotated figure 10.1 above);
wherein at least one side of said upright member is flush with a portion of said left side of said elongate body (see annotated figures 7.1 and 10.1 above);
wherein said plurality of openings is 4 openings (see annotated figures 7.1 and 10.1 above); and
wherein each of said plurality of openings is located on one of a plurality of protrusions of said upper surface of said elongate body (see annotated figures 7.1 and 10.1 above).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723